The offense is transporting whisky in a dry area; the punishment, a fine of $300.
It is stated in the appeal bond that appellant "stands charged with the offense of a misdemeanor, to-wit: unlawfully transporting whisky." Nowhere is it shown in the bond that appellant had been convicted of said offense. The statement last mentioned is essential. The bond being fatally defective, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.